 



EXHIBIT 10.50
AMENDMENT NO. 4 TO
EXECUTIVE EMPLOYMENT AGREEMENT
BY AND BETWEEN
SEABULK INTERNATIONAL, INC. AND GERHARD E. KURZ
     This Amendment No. 4 to the Executive Employment Agreement by and between
Seabulk International, Inc., a Delaware corporation formerly known as Hvide
Marine Incorporated (the “Company”), and Gerhard E. Kurz (“Executive”), dated as
of April 18, 2000 (the “Agreement”), is entered into as of the 18th day of
April, 2005.
     WHEREAS, the Company and Executive desire to amend the Agreement in certain
respects, and the Compensation Committee of the Board of Directors of the
Company authorized this amendment on April 18, 2005;
     NOW, THEREFORE, in consideration of the mutual covenants and the mutual
benefits provided in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Company and Executive hereby amend the Agreement as set
forth below:
     1. The following new Section 8.7 shall be added to the Agreement:
     “8.7 Notwithstanding any provision of this Agreement to the contrary, if
Executive’s employment with the Company is terminated for any reason other than
for “cause” or without “good reason,” as defined herein, the Company shall pay
Executive a single lump sum cash payment in respect of his accrued but unused
vacation days (if any) for the year of termination within five (5) days after
the date of such termination of employment.”
     2. The text of Item 1 of Amendment No. 3 to the Agreement, designated as
Section 4.3(b) of the Agreement in such amendment, is hereby re-designated as
new Section 8.8 of the Agreement and is hereby restated in its entirety as
follows:
     “8.8 Notwithstanding any provision of this Agreement to the contrary, if
Executive’s employment with the Company is terminated “without cause” or for
“good reason,” as defined herein, within two years after the date upon which a
Change in Control occurs, then the Company will take the following actions, such
actions to be taken as of the last day of Executive’s employment with the
Company unless otherwise provided below:
          (a) Cause any and all outstanding options to purchase common stock of
the Company and any and all restricted stock which have not become
nonforfeitable held by Executive to become immediately exercisable and
nonforfeitable in full; and cause Executive’s accrued benefits under any and all
nonqualified deferred compensation plans sponsored by the Company to become
immediately nonforfeitable.

 



--------------------------------------------------------------------------------



 



          (b) Cause any and all outstanding options to purchase common stock of
the Company held by Executive to remain exercisable for thirty-six (36) months
after the last day of Executive’s employment with the Company (but in no event
shall any such option be exercisable for (i) a longer period than the original
term of such option or (ii) a shorter period than that already provided for
under the terms of such option).
          (c) If Executive’s employment with the Company terminates prior to the
payment of incentive awards under the Company’s Management Annual Incentive
Compensation Plan (“MAICP”) for the 2005 calendar year, pay Executive, within
five (5) days after the date of such termination of employment, a lump sum cash
payment equal to 100% of the 2005 maximum incentive award specified for
Executive under the MAICP multiplied by a fraction, the numerator of which shall
be the number of days Executive was employed by the Company during calendar year
2005 and the denominator of which shall be 365.”
     3. As so amended, the Agreement remains in full force and effect.
     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment
No. 4 to be duly executed and delivered as of the day and year first written
above.

     
 
  SEABULK INTERNATIONAL, INC.
 
   
/s/ Gerhard E. Kurz
  /s/ Alan R. Twaits
 
   
GERHARD E. KURZ
  By: Alan R. Twaits, Sr. Vice President

2